United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2079
                                     ___________

Johnny B. Ward,                           *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Rena E. Armstrong,                        *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: April 23, 2001

                                    Filed: April 26, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Johnny B. Ward appeals following entry of judgment in Ward's favor in a
negligence action he brought against Rena E. Armstrong. Having carefully reviewed
the record, we conclude the district court did not commit error when it refused to grant
Ward damages for lost wages. We have considered and reject Ward's remaining
arguments. We thus affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-